 

Contract No.:_30111000827____________

 

Working Capital Loan

Contract

(2009 version)

 

Important Notice: This Contract is entered into by the Parties in accordance
with laws based on equality and free will, and the terms and conditions of this
Contract fully reflect the genuine intention of the Parties hereto. In order to
protect legal rights and interests of the Borrower, the Lender hereby draws the
Borrower's special attention to the terms and conditions of this Contract in
relation to each Party's rights and obligations, in particular those in bold.

 

 

 

 

Lender: Industrial and Commercial Bank of China Limited, Zhangjiang
Branch                                    

Person in Charge:    Qiqing Jiang                        

Contact Person:       Yiren Yu                                

Address: No. 639 Zhangjiang Road, Shanghai________________

Post Code:       201210                                               

Telephone:      50797515                      Fax:
       50797551                   

Email:   yuyiren zj@sh.icbc.com.cn                          

 

Borrower: CER Energy Recovery (Shanghai) Co., Ltd.  

Legal Representative:   Qinghuan Wu                        

Contact Person:        Simon Dong                             

Address: Building#26, No. 1388 Zhangdong Road, Zhangjiang Hi-tech Park, Shanghai
, China             

Post Code: 201203_________________________

Telephone: 13801969233                       Fax: ___/______________

Email:      simondong@cerenergy.com                        

 

Upon equal negotiations and mutual agreement, the Lender and the Borrower enter
into this Contract in relation to the provision of relevant loan by the Lender
to the Borrower.

 

Part I Loan Conditions

Article 1Purpose of Loan

 

The loan hereunder shall be used for the following purposes. Without written
consent of the Lender, the Borrower may not use the loan for any purpose other
than those listed below. The Lender may supervise the use of the proceeds of the
loan.

 

Purpose: Equipment purchase

 

Article 2 Amount and Term of Loan

 

2.1The currency and amount of the loan hereunder shall be     RMB
6,680,000                                      

 

2.2The term of the loan hereunder shall be determined in accordance with Item
_2___ below:

 

(1)The term of the loan hereunder shall be ______/_________ commencing from the
actual drawdown date (or if there are more than one drawdown, the first drawdown
date) as stated on the receipt of loan.

 

(2)The term of the loan hereunder shall be _six months______________ commencing
from _December 29, 2011______________ to __June 28, 2012_____________ (the
actual drawdown date shall be the corresponding date as stated on the receipt of
loan).

 

 

 

 

Article 3Interest Rate, Interest and Fees

 

3.1[Determination of Interest Rate for RMB Loans]

 

Interest rate for RMB loans shall be determined in accordance with Item _2___
below:

 

(1)Fixed interest rate at _/___% per annum, which shall remain unchanged within
the term of this Contract.

 

(2)Floating interest rate. The loan interest rate shall be the benchmark
interest rate plus the floating margin, where the benchmark interest rate shall
be the benchmark lending interest rate as published by the People's Bank of
China on _____________ (drawdown date/effective date of this Contract)
corresponding to the term of loan as stated in Article 2.2, and the floating
margin shall be _5__% (floating up/floating down/zero). The floating margin
shall remain unchanged within the term of this Contract. After the drawdown, the
loan interest rate will be adjusted every __6___ (1/3/6/12) month(s) (Interest
Period) and the loan interest for each Interest Period shall be calculated
according to the loan interest rate as adjusted and applicable to such Interest
Period. The loan interest rate applicable to each Interest Period subsequent to
the initial period shall be determined on the same numerical date in the month
of such adjustment as the drawdown date. If there is no same numerical date in
the month of adjustment as the drawdown date, the loan interest rate for such
Interest Period shall be determined on the last day of such month of adjustment.
If the Borrower makes more than one drawdown, the loan interest rate shall be
determined in accordance with Item ___/__ below:

 

A.regardless of the number of drawdown made in an Interest Period, the loan
interest rate for each of such drawdown shall be the loan interest rate
applicable to such Interest Period as determined on the interest rate
determination date of such Interest Period and will be adjusted simultaneously
in each of the following Interest Periods; or

 

B.the loan interest rate for each drawdown shall be determined and adjusted
separately.

 

(3)Others: _________/_______________________________________.

 

3.2[Determination of Interest Rate for Foreign Currency Loans]

 

Interest rate for foreign currency loans shall be determined in accordance with
Item __/__ below:

 

(1)Fixed interest rate at __/__% per annum, which shall remain unchanged within
the term of this Contract.

 

(2)Floating interest rate. The loan interest rate shall be _/___-month
_________/_____ (LIBOR/HIBOR) (the benchmark interest rate) plus a margin equal
to _____ base point(s) (a base point is equal to 0.01%). The margin shall remain
unchanged within the term of this Contract. If the Borrower makes more than one
drawdown, the loan interest rate for each drawdown shall be calculated
separately. After the Borrower makes drawdown, the benchmark interest rate will
be adjusted in accordance with Item ___/_ below, and the loan interest for each
interest period shall be calculated according to the loan interest rate as
adjusted and applicable to such interest period:

 

 

 

 

A.the benchmark interest rate will be adjusted in each interest period as
applicable to such benchmark interest rate. The benchmark interest rate
applicable to each interest period subsequent to the initial period shall be
determined on the same numerical date in the month of such adjustment as the
drawdown date. If there is no same numerical date in the month of adjustment as
the drawdown date, the benchmark interest rate for such period shall be
determined on the last day of such month of adjustment; or

 

B.the benchmark interest rate for each interest period shall be adjusted on the
first day of such interest period.

 

(3)Others: __________/______________________________________.

 

3.3The loan interest hereunder shall accrue from the actual drawdown date on a
daily basis, and be settled every _____month__________ (month/quarter/half
year). Upon maturity of the loan, all outstanding interest shall be paid
together with the principal. The daily interest rate shall be applicable annual
interest rate/360.

 

3.4Penalty interest will be imposed in addition to the loan interest rate
hereunder at _30__% on any overdue amount (overdue penalty interest rate), or at
__50_% on any amount that is used for any purpose other than those set out
hereunder (misappropriation penalty interest rate).

 

Article 4Drawdown

 

The Borrower shall make drawdown according to its actual need for fund. The
first drawdown shall be made before _June 28, 2012_______________, and the last
drawdown shall be made before ___ June 28, 2012_________________. If the
Borrower fails to make drawdown as required above, the Lender may cancel all or
part of the loan. (This article is not applicable to revolving loan.)

 

Article 5Repayment

 

5.1The Borrower shall repay the loans hereunder in accordance with Item _1__
below:

 

(1)the Borrower shall fully repay the loan in one lump sum upon its maturity.

 

(2)the Borrower shall repay the loan in installments according to the following
schedule (if there is not enough space below, please state the repayment
schedule on a separate page):





 



Time of repayment Amount of repayment (in
RMB10,000) / /



 

5.2If the loan hereunder falls in any of the following events, the Borrower
shall immediately repay the loan upon receipt of relevant fund, without any
compensation to be paid by the Borrower for prepayment caused thereby:

 

________________________________/_________________

_________________________________________________

 

5.3Except for the event under Article 5.2 above, the Borrower shall pay to the
Lender a compensation equal to ___/_% of prepayment amount if the Borrower
prepays any amount of the loan hereunder.

 

 

 

 

Article 6Special Provisions in Relation to Revolving Loans (optional clause:
this article is □applicable/□not applicable)

 

6.1The loan hereunder is provided on a revolving basis. The amount and the term
of the loan as set out in Article 2 aboved is the limit of the revolving credit
line and the term to use such revolving credit line, respectively. The term to
use the revolving credit line shall commence on the date when this Contract
takes effect.

 

6.2If an RMB revolving loan adopts a floating interest rate, the benchmark
interest rate shall be the benchmark lending interest rate as published by the
People's Bank of China corresponding to the term of such loan.

 

6.3In addition to the loan interest, the Borrower shall also pay to the Lender a
commitment fee in accordance with Item _/___ below:

 

(1)the commitment fee shall be equal to /___% of the limit of revolving credit
line and paid to the Lender in one lump sum on the date when this Contract takes
effect; or

 

(2)after the effectiveness of this Contract, the commitment fee shall be paid to
the Lender in installments on 20th day of each ___/____ (month/quarter/half a
year) (Fee Period) until expiry of the term to use the revolving credit line,
and the amount of each installment shall be calculated based on the balance of
the revolving credit line after deducting the daily average amount of drawdown
made by the Borrower within each Fee Period and based on an annual rate of _/_%;
or

 

(3)_____________/__________________.

 

Article 7Security

 

7.1If the loan hereunder is a secured loan, such loan is secured by
__pledge________________.

 

7.2If the security for the loan hereunder is a security with a maximum secured
amount, the relevant security contract (with the maximum secured amount) is as
follows:

 

Name of the security contract (with the maximum secured amount): __Pledge
contract______________________ (No.:______/_____________)

 

Security Provider: CER Energy Recovery (Shanghai) Co.,
Ltd._______________________________

 

Article 8Financial Covenants (optional clause: this article is □applicable/□not
applicable)

 

Within the term of this Contract, the Borrower shall comply with the following
covenants in relation to financial indicators:

 

______________________/___________________________

 

_________________________________________________

 

Article 9Dispute Resolution

 

All disputes under this Contract shall be solved in accordance with Item _/_____
below:

 

(1)Such dispute shall be submitted to _________/________Arbitration Commission
for arbitration at ______/__________(place of arbitration) in accordance with
the arbitration rules of such commission in force upon submission of arbitration
application. The arbitration award shall be final and binding upon both parties;
or

 

(2)Such dispute shall be submitted to the jurisdiction of the competent court of
place where the Lender is located.

 

Article 10Miscellaneous

 

10.1This Contract is made in __2___ copies, with each of the Borrower, the
Lender and _______/_____ holding ____1___ copy(ies), each of which shall has
equal legal effect.

 

 

 

 

10.2The following appendixes and other appendixes as confirmed by both parties
shall constitute integral part of this Contract and have equal legal effect as
this Contract:

 

Appendix 1: Form of Drawdown Notice

 

Appendix 2: Entrusted Payment Agreement

 

Appendix 3:

 

Article 11Other Matters Agreed by the Parties

 

______________________________________________________________________________.

 

______________________________________________________________________________.

 

 

 

 

Part II Terms of Working Capital Loan Contract

 

Article 1Interest Rate and Interest

 

1.1The LIBOR applicable to a foreign currency loan hereunder shall be the
inter-bank offered rate applicable to the currency of such loan as shown on the
"LIBO=" page of the Reuters' financial messaging terminal at 11:00 am (London
time) on the day that is two bank business days prior to the drawdown date or
the benchmark interest rate adjustment date; the HIBOR shall be the inter-bank
offered rate applicable to Hong Kong Dollar as shown on the "HIBO=" page of the
Reuters' financial messaging terminal at 11:15 am (Hong Kong time) on the day
that is two bank business days prior to the drawdown date or the benchmark
interest rate adjustment date.

 

1.2If the loan hereunder adopts a floating interest rate, the interest rate will
continue to be adjusted in accordance with the original adjustment rules after
such loan is overdue.

 

1.3If interest is settled on a monthly basis, the settlement date shall be 20th
day of each month; if interest is settled on a quarterly basis, the settlement
date shall be 20th day of the last month of each quarter; and if interest is
settled on a half-year basis, the settlement date shall be 20 June and 20
December of each year.

 

1.4The first interest period shall commence from the actual drawdown date to the
first interest settlement date; the last interest period shall commence from the
day immediately following the end of the preceding interest period to the final
repayment date; and each of the other interest period shall commence from the
day immediately following the end of the preceding interest period to the next
interest settlement date.

 

1.5If the People's Bank of China adjusts the method to determine the loan
interest rates, relevant provisions of the People's Bank of China in relation to
such adjustment shall apply to this Contract without requiring any further
notice from the Lender to the Borrower.

 

Article 2Advance and Payment of Loan

 

2.1The Lender has no obligation to advance any loan to the Borrower until all
following conditions have been satisfied by the Borrower or waived by the
Lender:

 

(1)except for unsecured loans, the Borrower has provided security as required by
the Lender and completed relevant formalities for provision of such security;

 

(2)there is no default event occurring under this Contract or any other contract
between the Borrower and the Lender; and

 

(3)the purpose of loan as stated in the supporting documents provided by the
Borrower is consistent with the purpose as agreed hereunder.

 

2.2All written documents provided by the Borrower to the Lender for drawdown
shall be originals. If no original is available, the Borrower may, upon consent
of the Lender, provide photocopies affixed with the Borrower's company seal.

 

2.3When applying for drawdown, the Borrower shall submit a drawdown notice to
the Lender at least 5 bank business days prior to the proposed drawdown date.
Once submitted, a drawdown notice will be irrevocable unless otherwise agreed by
the Lender in writing.

 

2.4After all conditions precedent to drawdown have been satisfied by the
Borrower or waived by the Lender, the Lender will remit the loan into a
designated account of the Borrower. Such remittance shall be deemed as advance
of the loan by the Lender to the Borrower in accordance with this Contract.

 

 

 

 

2.5In accordance with relevant regulatory requirement and management requirement
of the Lender, a loan exceeding certain value or meeting certain other
conditions shall be subject to the entrusted payment arrangement, where the
Lender will, upon and in accordance with drawdown request and payment
entrustment issued by the Borrower, pay the proceeds of the loan to relevant
payees for the purpose as agreed under this Contract. For this purpose, the
Borrower shall enter into an entrusted payment agreement with the Lender, which
shall be attached hereto as an appendix, and shall open or designate a dedicated
account with the Lender for such entrusted payment.

 

Article 3Repayment

 

3.1The Borrower shall repay the principal of and pay the interest on the loan
hereunder and other amount payable in accordance with the amount and schedule as
required under this Contract. The Borrower shall, on the day that is one bank
business day prior to the repayment date and each interest settlement date,
deposit into a repayment account opened by the Borrower with the Lender
sufficient fund to repay the principal, interest and other amount to be paid on
such repayment date or interest settlement date. The Lender may transfer an
amount equal to such principal, interest and other amount payable out of such
account on such repayment date or interest settlement date without further
instruction from the Borrower, or require the Borrower to cooperate in
completing relevant formalities for such transfer. If the balance of the
repayment account is not sufficient to pay all amount to be paid by the
Borrower, the Lender may decide the priority sequence of each item to be
settled.

 

3.2If the Borrower applies for prepayment of all or part of the loan, it shall
submit a written application to the Lender for its approval 10 bank business
days prior to such prepayment, and pay to the Lender relevant compensation as
agreed hereunder.

 

3.3If the Lender approves any prepayment, the Borrower shall fully pay on the
prepayment date all principal, interest and other amounts due and payable as of
such prepayment date hereunder.

 

3.4The Lender may require the Borrower to early repay any loan based on the
Borrower's collection of receivables.

 

3.5The applicable interest rate grade (based on term of loan) will not change if
the actual term of loan is shortened due to any prepayment by the Borrower or
early repayment as required by the Lender in accordance with this Contract.

 

Article 4Revolving loan

 

4.1If the loan hereunder is provided on a revolving basis, the aggregate amount
of outstanding loans taken by the Borrower at any time within the term to use
the revolving credit line may not exceed the amount of the revolving credit
line. The term of each drawdown made by the Borrower shall commence from the
actual drawdown date to the agreed repayment date, each as stated on relevant
receipt of loan. No drawdown may have a repayment date that is beyond the term
to use the revolving credit line.

 

4.2If the loan hereunder is provided on a revolving basis, and the Borrower
fails to make any drawdown within three consecutive months from the date of this
Contract, the Lender may cancel the revolving credit line.

 

Article 5Security

 

5.1Except for unsecured loans, the Borrower shall provide legal and effective
security acceptable to the Lender for the performance of its obligations
hereunder. A security contract will be entered into separately.

 

 

 

 

5.2The Borrower shall promptly notify the Lender of any damage, depreciation,
title dispute, seizure or attachment of the collateral hereunder, or
unauthorized disposal of the collateral by the mortgagor, or any adverse change
to the guarantor's financial condition, or any other adverse change to the
claims of the Lender, and provide other security that is acceptable to the
Lender.

 

5.3Where the loan hereunder is secured by a pledge over accounts receivable, the
Lender may declare accelerated maturity of the loan and require the Borrower to
immediately repay all or part of the principal and pay the interest of the loan,
or provide additional legal, effective and sufficient security acceptable to the
Lender, if any of the following events occurs within the term of this Contract:

 

(1)the bad debt ratio in relation to accounts receivable by the pledgor from the
payer of such accounts receivable increases for two consecutive months;

 

(2)the accounts receivable that are due but not recovered by the pledgor from
the payer of such accounts receivable represent at least 5% of the total
outstanding accounts receivable to be paid by such payer to the pledgor; or

 

(3)any trade dispute (including without limitation dispute over quality,
technology or service) or debt dispute arises between the pledgor of the
accounts receivable and relevant payer or other third party, which may prevent
the accounts receivable from being settled when they become due.

 

Article 6Account management

 

6.1The Borrower shall designate a special collection account with the Lender,
which will be used to collect relevant sales revenue or fund to be used to repay
the loan. If any sales revenue is settled by non-cash method, the Borrower shall
ensure that the proceeds of such revenue will be promptly transferred into the
special collection account when it receives the same.

 

6.2The Lender may supervise on the special collection account, including without
limitation monitoring and supervising income and expenditure of such account,
and the Borrower shall cooperate with the Lender in such supervision. If
requested by the Lender, the Borrower shall enter into an account supervision
agreement with the Lender.

 

Article 7Representations and Warranties

 

The Borrower makes the following representations and warranties to the Lender,
and these representations and warranties will remain valid and effective within
the term of this Contract:

 

7.1It is eligible to act as a borrower hereunder, and has all qualifications and
capacity to enter into and perform this Contract.

 

7.2It has obtained all necessary authorizations or approvals to enter into this
Contract. Its execution and performance of this Contract does not violate its
articles of association or any applicable laws or regulations, or conflict with
any of its obligations under other contracts.

 

7.3Its other debts have been repaid when they become due and it has not
committed any malicious default in repaying any principal or interest of bank
loan.

 

7.4It has a well-established organizational structure and financial management
system. It has not committed any material violation of regulations or
disciplines during its production and operation in the past one year. Its
current senior management has no material negative record.

 

7.5All documents and information provided by the Borrower to the Lender are
true, accurate, complete and effective and do not contain any false record,
gross omission or misleading statement.

 

 

 

 

7.6The financial and accounting reports provided by the Borrower to the Lender
are prepared in accordance with the general accepted accounting principle of the
PRC and give true, fair and complete presentation of the operation and
indebtedness status of the Borrower. The financial condition of the Borrower has
no material adverse change since the end date of its latest financial and
accounting reports.

 

7.7It has not concealed from the Lender any litigation, arbitration or claim
involving the Borrower.

 

Article 8Undertakings of the Borrower

 

8.1The Borrower undertakes to draw down and use the loan in accordance with the
schedule and purpose as agreed hereunder. The Borrower shall not use the
proceeds of the loan hereunder for investment in fixed assets or equity, or for
investment in securities or futures market, or any other purpose prohibited or
restricted by applicable laws and regulations.

 

8.2The Borrower undertakes to settle principal, interest and any other amount
payable in relation to the loan hereunder in accordance with this Contract.

 

8.3The Borrower undertakes to accept and actively cooperate with the Lender's
check and supervision on use of the proceeds of the loan (including purpose of
the loan) including account analysis, voucher verification and on-site
investigation, and to regularly summarize and report information on the use of
proceeds of the loan as requested by the Lender.

 

8.4The Borrower undertakes to accept credit check by the Lender, to provide
financial documents including balance sheets and income statements and other
documents that reflect the Borrower's ability to repay its debts, as requested
by the Lenders, and to actively assist and cooperate with the Lender in
investigating, understanding and supervising its production, operation and
financial conditions.

 

8.5The Borrower undertakes not to distribute any dividend or profit in any form
before full settlement of principal, interest and other amount payable in
relation to the loan hereunder.

 

8.6The Borrower undertakes to obtain prior written consent of the Lender or make
appropriate arrangements in relation to the realization of the Lender's claims
to the Lender's satisfaction, before it carries out any merger, division,
decrease of capital, equity change, transfer of material assets and creditor's
rights, material external investment, material increase of debt financing and
other action that may cause an adverse impact on the Lender's rights and
interests.

 

8.7The Borrower undertakes to promptly notify the Lender upon occurrence of any
of the following events:

 

(1)any change to its articles of association, business scope, registered capital
or legal representative;

 

(2)its winding-up, dissolution, liquidation, suspension of business, revocation
or cancellation of its business licence, or application (or be applied for) for
bankruptcy;

 

(3)it is or may be involved in any material economic dispute, litigation or
arbitration, or its property is subject to seizure, attachment or supervision in
accordance with applicable laws; or

 

(4)any of its shareholders, directors or current senior management personnel is
suspected of major crime or involved in any material economic dispute.

 

 

 

 

8.8The Borrower undertakes to disclose its related party relationship and
related transaction to the Lender in a prompt, complete and accurate manner.

 

8.9The Borrower undertakes to promptly confirm receipt of all notices sent by
the Lender by post or any other means.

 

8.10The Borrower undertakes not to dispose of its own assets in a way that will
reduce its ability to repay its debts. The Borrower undertakes not to provide
security to the benefit of any third party in a way that will harm the Lender's
rights and interests.

 

8.11If the loan hereunder is an unsecured loan, the Borrower undertakes to
regularly make complete, true and accurate disclosure to the Lender in relation
to all securities provided by the Borrower for others, and enter into an account
supervision agreement as requested by the Lender. If any provision of security
may affect its ability to perform its obligations hereunder, the Borrower shall
obtain written consent of the Lender on such provision of security.

 

8.12The Borrower undertakes to afford expenses for entering into and performing
this Contract, and expenses paid and payable by the Lender for realization of
its claim hereunder, including without limitation litigation or arbitration fee,
attachment fee, attorney's fee, enforcement fee, appraisal fee, auction fee and
announcement fee.

 

8.13The debt hereunder is senior to the debts owed by the Borrower to its
shareholders, and is not subordinated to similar debts owed by the Borrower to
other creditors.

 

Article 9Undertakings of the Lender

 

9.1The Lender undertakes to advance the loan to the Borrower in accordance with
this Contract.

 

9.2The Lender undertakes to keep non-public materials and information provided
by the Borrower confidential, unless otherwise required by applicable laws and
regulations or agreed hereunder.

 

Article 10Default

 

10.1The Borrower will be in default upon occurrence of any of the following
events:

 

(1)The Borrower fails to repay any principal, interest or other amount payable
in relation to the loan hereunder in accordance with this Contract, or fails to
perform any other obligations hereunder, or breaches any of its representations,
warranties or undertakings hereunder;

 

(2)the Borrower fails to provide other security acceptable to the Lender when
the security provided hereunder suffers any change that is adverse to the claim
of the Lender;

 

(3)the Borrower fails to settle any other debt when it becomes due (including
due to accelerated maturity declared by the creditor), or is in default or
breach of any of its obligations under other agreements, which has affected or
may affect performance of its obligations hereunder;

 

(4)the Borrower's ability to make profit, repay debts or operate its business,
or its financial indictors such as cash flow do not comply with agreed standard
or suffer deterioration, which has affected or may affect performance of its
obligations hereunder;

 

(5)the Borrower's equity structure, production, operation or external investment
suffers any material adverse change, which has affected or may affect
performance of its obligations hereunder;

 

 

 

 

(6)the Borrower is or may be involved in any material economic dispute,
litigation or arbitration, or its property is subject to attachment, seizure or
enforcement, or the Borrower is investigated or punished by any competent
judicial or administrative authority in accordance with laws, or any media
report that the Borrower has violated relevant regulations or policies of the
State, which has affected or may affect performance of its obligations
hereunder;

 

(7)there is any abnormal change or missing of major individual investor or key
management personnel of the Borrower, or any competent judicial authority has
launched investigation on or restricted right of freedom of such investor or
personnel in accordance with laws, which has affected or may affect performance
of the Borrower's obligations hereunder;

 

(8)the Borrower obtains fund or credit facility from the Lender by using false
contracts between the Borrower and its related party or transactions that do not
actually exist, or intentionally uses related transactions to evade from or
invalidate the Lender's claim;

 

(9)the Borrower is or may be under winding-up, dissolution, liquidation,
suspension of business, or its business licence has been or may be revoked or
cancelled, or it has applied or been applied, or may apply or be applied, for
bankruptcy;

 

(10)there is any liability accident caused by the Borrower's violation of
applicable laws and regulations, regulatory rules or industry standard in
relation to food safety, production safety or environmental protection, which
has affected or may affect performance of its obligations hereunder;

 

(11)where the loan hereunder is an unsecured loan, the Borrower's credit rating,
profitability, asset liability ratio, net cash flow in operation activities,
etc. do not comply with the Lender's requirement on grant of unsecured loans, or
the Borrower creates mortgage or pledge over its effective operation assets or
provides guarantee to the benefit of others without written consent of the
Lender, which has affected or may affect performance of the Borrower's
obligations hereunder; or

 

(12)other events that may cause adverse impact on realization of the Lender's
claim hereunder.

 

10.2If the Borrower is in default, the Lender may take any one or more of the
following steps:

 

(1)the Lender may require the Borrower to remedy its default within a designated
period;

 

(2)the Lender may cease to advance the loans and other amount to the Borrower
under this Contract or any other contract between the Lender and the Borrower,
and cancel all or part of the loan or other amount for which the Borrower has
not made drawdown;

 

(3)the Lender may declare immediate maturity of all outstanding loans and other
amounts under this Contract or any other contract between the Lender and the
Borrower, and require immediate repayment of such loans and amounts;

 

(4)the Lender may require the Borrower to compensate the Lender against all
losses caused by such default of the Borrower; and

 

(5)other steps that are set out under applicable laws and regulations, agreed
under this Contract or deemed necessary by the Lender.

 

 

 

 

10.3If the Borrower fails to repay any loan when it becomes due (including due
to accelerated maturity as declared by the Lender), the Lender may impose
penalty interest on the Borrower at the overdue penalty interest rate as agreed
hereunder from the day immediately following the due date. Compound interest
will accrue at the overdue penalty interest rate on any interest that the
Borrower fails to pay when it becomes due.

 

10.4If the Borrower fails to use the loan for the purpose as agreed hereunder,
the Lender may impose penalty interest on the misappropriated part of the loan
at the misappropriation penalty interest rate as agreed hereunder from the date
of misappropriation. When the loan is being misappropriated, compound interest
will accrue at the misappropriation penalty interest rate on any interest that
the Borrower fails to pay when it becomes due.

 

10.5If both of the penalty interest rates under Articles 10.3 and 10.4 are
applicable to the Borrower, the higher of the two interest rates will apply. The
two types of penalty interest may not be applied at the same time.

 

10.6The Lender may make a public announcement in media to demand repayment if
the Borrower fails to repay any principal, interest (including penalty interest
and compound interest) or any other amount payable as scheduled.

 

10.7If the control relationship between the Borrower and its related party has
changed, or any related party of the Borrower is in any event under Articles
10.1 (excluding Articles 10.1(1) and (2)), which has affected or may affect
performance of the Borrower's obligations hereunder, the Lender may take all
steps as set out under this Contract.

 

Article 11Deduction and Setoff

 

11.1If the Borrower fails to repay any debt due hereunder (including due to
accelerated maturity declared by the Lender) in accordance with this Contract,
the Lender may deduct relevant amount from all RMB and foreign exchange accounts
opened by the Borrower with the Lender or any other branch office of Industrial
and Commercial Bank of China to set off such debt, until all debts of the
Borrower hereunder are fully settled.

 

11.2If the currency of deducted amount is different from that of the loan
hereunder, the amount will be converted in accordance with applicable exchange
rate published by the Lender on the date of such deduction. The Borrower shall
afford all interest and other expenses incurred between the deduction date and
the actual settlement date (i.e. the date when the debts hereunder are actually
settled after the Lender converts the deducted amount into the currency of the
loan hereunder in accordance with applicable State policies on administration of
foreign exchange), as well as the difference caused by fluctuation of exchange
rate during such period.

 

11.3If the amount deducted by the Lender is insufficient to repay all debts owed
by the Borrower, the Lender may decide the priority sequence of each item to be
settled.

 

Article 12Transfer of Rights and Obligations

 

12.1The Lender may transfer all or part of its rights hereunder to a third
party, without consent of the Borrower. The Borrower may not transfer any of its
rights or obligations hereunder without written consent of the Lender.

 

 

 

 

12.2The Borrower acknowledges that the Lender or Industrial and Commercial Bank
of China Limited (ICBC) may, based on operation and management requirements,
authorize or appoint another branch office of ICBC to perform the rights and
obligations hereunder, or transfer the loan hereunder to another branch office
of ICBC. Such transfer by the Lender does not require further consent of the
Borrower. The branch office of ICBC that is the transferee of the rights and
obligations of the Lender hereunder may exercise all rights hereunder, and may
in its own name initiate litigation or arbitration or apply for enforcement in
relation to the dispute hereunder.

 

Article 13Effectiveness, Amendment and Termination

 

13.1This Contract shall take effect as of the date hereof, and end upon the date
when all of the Borrower's obligations hereunder are fully performed.

 

13.2Any amendment to this Contract shall be agreed by the Parties and made in
writing. Amended clauses or amendment agreement shall constitute an integral
part of this Contract and have equal legal effect as this Contract. The rest
terms of this Contract which are not amended shall remain effective. The
original terms of this Contract which are to be amended shall remain effective
until the relevant amendments take effect.

 

13.3Amendments to or termination of this Contract shall not prejudice each
Party's right to claim compensation for loss. The dispute resolution clause
hereof shall survive termination of this Contract.

 

Article 14Governing Law and Dispute Resolution

 

The execution, validity, interpretation, performance and dispute resolution of
this Contract shall be governed by the PRC law. All disputes and controversies
arising from or in connection with this Contract shall be solved by the Parties
through consultations, failing which, be solved by the means agreed hereunder.

 

Article 15Entire Agreement

 

Part I (Loan Conditions) and Part II (Terms of Working Capital Loan Contract) of
this Contract shall constitute a complete loan contract, and the same terms
shall have the same meanings in both parts. Both parts aboved are applicable to
the loan granted to the Borrower hereunder.

 

Article 16Notices

 

16.1All notices hereunder shall be sent in writing. Unless otherwise agreed, the
address of each Party as stated in this Contract will be its address for
communication and contact. If the contact address or other contact information
of a Party changes, such Party shall promptly notify the other Party of such
change in writing.

 

16.2If either Party hereto refuses to confirm receipt of a notice or a notice is
otherwise unable to be delivered, the Party sending such notice may serve such
notice by means of notarization or public announcement.

 

Article 17Miscellaneous

 

17.1Failure to exercise, partial exercise or delay in exercise by the Lender of
any of its rights hereunder will not constitute waiver of or amendment to such
right or any other right, nor will it affect the Lender's further exercise of
such right or any other right.

 

17.2Invalidity or unenforceability of any provision hereof will not affect
validity or enforceability of any other provision hereof or validity of the
whole Contract.

 

 

 

 

17.3If so required by applicable laws, regulations, or other financial
regulators, the Lender may provide the information related to this Contract and
other information related to the Borrower to the credit information database of
the People's Bank of China or other credit database created in accordance with
laws for duly qualified institutions or individuals to check or use. The Lender
may also enquire information related to the Borrower by using the credit
information basic database of the People's Bank of China or other credit
database created in accordance with laws for purpose of execution and
performance of this Contract.

 

17.4The terms used in this Contract including "related party", "related party
relationship", "related transaction", "major individual investor" and "key
management personnel" shall have the meaning given to them in the Accounting
Standard for Business Enterprises No. 36—Disclosure of Related Parties (Cai Kuai
[2006] No. 3) issued by the Ministry of Finance of the People's Republic of
China and its amendments.

 

17.5The documents and vouchers prepared and retained by the Lender in relation
to the loan hereunder in accordance with its business practice shall constitute
valid proof of debt relationship between the Borrower and the Lender, and shall
be binding upon the Borrower.

 

17.6In this Contract, (1) any reference to this Contract shall include all
amendments and supplements to this Contract; (2) the headings are for reference
only, and do not constitute any interpretation of this Contract, or restriction
on contents or scope of provisions under such headings; and (3) if a drawdown
date or repayment date is not a bank business day, it shall be postponed to the
immediate following bank business day.

 

 

 

 

The Parties hereby confirm by signing or affixing of seal that all terms of this
Contract have been fully negotiated by the Borrower and the Lender. The Lender
has brought the Borrower's special attention to all terms in relation to the
rights and obligations of each Party, asked the Borrower to fully and accurately
understand all such terms, and upon the Borrower's request, made explanation on
relevant terms. The Borrower has carefully read and fully understands all
contractual terms hereof (including Part I (Loan Conditions) and Part II ((Terms
of Working Capital Loan Contract)). The understanding of the Borrower and the
Lender of this Contract is consistent, and the Parties have no dispute over the
terms of this Contract.

 

Lender (seal):__

 

Industrial and Commercial Bank of China Limited, Zhangjiang
Branch_____________________________

 

Person-in-charge/authorized representative:

 

       Jiangqi Qing                                 

 

Borrower (seal):_

 

CER Energy Recovery (Shanghai) Co., Ltd.___________________________

 

Legal representative/authorized representative:

 

   Qinghuan Wu                                                                  

 

Date:  December 29, 2011                                         

 

 

 

 

Appendix 1:

 

Drawdown Notice

 

Industrial and Commercial Bank of China, _____________ Branch,

 

In accordance with the Working Capital Loan Contract between you and us on
______________ (contract no: ___________________) (the Loan Contract), we have
fully satisfied all conditions precedent to drawdown as required under the Loan
Contract, and hereby send this drawdown notice to you:

 

I.We intend to draw down a loan equal to _________ (currency)
____________________ (amount) on _________________________.

 

II.The term of loan under this notice is _______________, and the maturity date
is _____________.

 

III.Please remit the loan to the following account:

 

Account name:       ___________________________________

 

Account number:   ___________________________________

 

Bank:                      ___________________________________

 

IV.In accordance with the Loan Contract and the Entrusted Payment Agreement,
this loan will adopt □entrusted payment by the Lender/□payment by the Borrower.

 

If "entrusted payment by the Lender" is selected above, after the loan is
remitted to our account above, we authorize you to make relevant payment to the
following account for the purpose as agreed under the Loan Contract:

 

Account name:       ___________________________________

 

Account number:   ___________________________________

 

Bank:                     ___________________________________

 

[If the loan under this notice is to be paid to more than one payees, please
refer to the list of payees and accounts attached hereto.]

 

V.We hereby warrant to you:

 

1.the loan under this notice will be used for the purpose as agreed under the
Loan Contract;

 

2.on the date of this notice and the drawdown date, all representations,
warranties and understandings made by us in the Loan Contract remain true,
accurate, complete and effective;

 

3.as of the date of this notice, there has not been any material adverse change
to our production, operation or financial or credit condition;

 

4.as of the date of this notice, there is no default or expected event of
default under or in relation to the Loan Contract. We further warrant that no
event of default will occur or continue on the drawdown date; and

 

5.this notice is irrevocable once sent.

 

 

 

 

Borrower (seal):________________________

Legal representative/authorized representative: ________________

Date: ______________________

 

 

 

 

List of Payees and Accounts

 

Payee 1:     Account name:     Account number:     Bank:     Amount to be paid:
          Payee 2:     Account name:     Account number:     Bank:     Amount to
be paid:           Payee 3:     Account name:     Account number:     Bank:    
Amount to be paid:           Payee 4:     Account name:     Account number:    
Bank:     Amount to be paid:    

 

Borrower (seal):_____________________________

 

 

 

